The case presented is one in which the plaintiff below, an employee of the Putnam Lumber Company, was injured by a falling tree which was felled by George Law, another employee of the Company.
The Company was engaged in the business of operating a saw mill in Dixie County. The plaintiff, a lad of about seventeen years of age, was employed as a member of the defendant's "crew" engaged in the construction of a trestle on the defendant's tram road. George Law was engaged as a member of a "crew" which was engaged in felling trees. The trees were being felled along the right-of-way of the tram road for use in the work being performed on *Page 641 
the road by the tram road crew. The plaintiff was working with the tram road crew within a short distance from the point where George Law was engaged in cutting down the tree for use in construction of the tram road. The tree fell upon the plaintiff, who was severely injured. He sued the Company for damages for personal injuries, basing his cause, as alleged in the fourth count of the declaration, upon three facts: his injury; that George Law was non compos mentis and was thereforeunable to prevent the tree from falling on the plaintiff, but on the other hand caused it to fall on him, and third, that the Company knew or should have known of George Law's "unfitness and incompetence," but it nevertheless carelessly and negligently employed and retained Law in its service.
The declaration does not allege that there was any negligence or carelessness on Law's part in felling the tree, nor that notwithstanding his lack of mentality he was incompetent to cut down trees. There is no contention that the plaintiff was through lack of intelligence unable to perceive his own danger. It must be presumed, therefore, that he was aware of his position as being within the danger zone of a tree which was being felled within a short distance of him, less than the height of the tree, and that he was both intelligent and alert enough to protect himself.
It is a contradiction to say that Law was "unable to and did not prevent" the tree from falling upon the plaintiff, but that he "then and there caused said tree to fall upon the plaintiff" if the direction in which the tree fell was due in any manner to the will of the person cutting it down and the manner in which he cut it pursuant to that will, for if he could cause it to fall in the plaintiff's direction and therefore upon him he could have prevented it from falling in that direction. If the falling of the tree in plaintiff's *Page 642 
direction and upon him was the result of design on Law's part a cause of action may exist in favor of the plaintiff. If that was the theory of the declaration the evidence wholly fails to support it. It is unnecessary to determine whether the declaration in that interpretation of it stated a cause of action.
There is no evidence whatsoever that George Law was negligent or careless in felling the tree, nor is there any allegation in the declaration that by the exercise of care he could have caused it to fall in a different direction.
The majority opinion states that Law knew how to cut down a tree, but that he did not have mental capacity and judgment sufficient to guide his action in felling the tree so as not to endanger the lives of others; but that is not the case as made by the declaration, which is that the defendant was guilty of negligence in employing a person perfectly competent to cut down trees to be used in the construction of the tramway, but without mental capacity sufficient to prevent a tree when being cut from falling on the plaintiff or other employees or persons, who might be standing within the danger zone of the falling tree.
I do not agree that the law of negligence reaches to the extent of the doctrine proclaimed in the majority opinion, which is unsupported by any citation of authority primary or secondary.
Negligence of the employee Law in felling the tree is not the basis of the case made by the declaration, but it rests upon alleged negligence of the defendant in employing a person as tree cutter capable of cutting down trees but so lacking in intelligence that he could not in the process of felling a tree prevent it from falling in a direction along the line of which and upon a spot within the danger zone of the falling tree a person was standing who was capable *Page 643 
of perceiving his danger and able to remove himself from the impending peril. Such an obligation upon the part of employers would require of them a prescience vouchsafed only to divinity. An employer is not guilty of negligence in omitting to provide against unforeseen danger.
The falling of a tree, which is being cut down, upon a person standing within the danger zone, that is within a circle described by a radius equal to the length of the tree, is an unusual occurrence, because a person with sense enough to look out for his own safety, even if he desires to remain within the zone of danger, will ordinarily take care of himself, so the occurrence may be said to be an accident especially where neither the declaration alleges nor the evidence tends to show that the unusual occurrence was the result of an unusual act of the defendant or its employee felling the tree. There is no presumption of negligence on the Company's part in this case, and "res ipsa loquitur" does not apply because there is neither allegation nor proof that the employee Law in cutting down the tree changed his usual course of action, nor any natural inference that the unusual occurrence was due to the employee's act in cutting the tree. Smith on Negligence, p. 420.
Unforeseen occurrences are not held to be a foundation of liability. State v. Tankersley, 172 N.C. 955, 90 S.E. Rep. 781, L. R. A 1917C, 533.
The instant case is not within the doctrine of comparative knowledge of danger as a test of liability announced in McKinney v. Adams, 68 Fla. 208, 66 So.2d Rep. 988, L.R.A. 1915D 442, Ann. Cas. 1917B 326.
Under no reasonable supposition could the defendant have known of the danger to plaintiff in cutting the particular tree and only by the violently unreasonable assumption could it be said that the plaintiff did not know or *Page 644 
have due appreciation of the unsafe situation in which he placed himself and there remained.
I think the declaration was bad as stating no cause of action and the evidence insufficient to support a case upon the theory that the employee Law acted carelessly or negligently in cutting down the tree. So I think the judgment should be reversed.